Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 10/28/2020. 
Claims 1-18 are pending. 
Claims 1 and 7 are independent. 



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Markham (2013/0169196).

Re claim 1, Markham teaches (Figures 1-4) a system comprising:
a brushless direct current electric (BLDC) motor (12; para 52) having a plurality of phases (A, B, C); and
a motor controller (24) operatively connected to the plurality of phases of the BLDC motor and configured to selectively power rotation of the BLDC motor (para 53; generates control signals to drive the motor) via the plurality of phases in a first mode (48; low speed mode) and a second mode (50; high speed mode), wherein when the motor controller powers rotation of the BLDC motor in the first mode,
the motor controller is configured to
(a) determine a current rotational position of the BLDC motor (para 52; commanded to report a current position),
(b) determine a subsequent rotational position of the BLDC motor to which the BLDC motor is to be rotated (para 52; commands motor to go to a specific position),
(c) apply a first pulse width modulation (PWM) setting to one or more of the plurality of phases to cause the BLDC motor to rotate toward the subsequent rotational position (para 53; applies PWM signal applied to the motor),
(d) responsive to detecting that the BLDC motor has reached the subsequent rotational position (para 53), apply a second PWM setting (para 55; applies modulated pwm output) different from the first PWM setting (para 53) to the one or more of the plurality of phases until expiration of a timer of predetermined duration (para 54), and
(e) after expiration of the timer (controller monitors the parameters and compares pwm signal and transitions to second mode; para 55), return to step (a), and wherein when the motor controller powers rotation of the BLDC motor in the second mode (50, high speed mode), the motor controller is configured to:
(i) determine a current rotational position of the BLDC motor (para 52; commanded to report a current position),
(ii) determine a subsequent rotational position of the BLDC motor to which the BLDC motor is to be rotated (para 52),
(iii) apply a third PWM (Fig. 4; discloses a third pwm signal C, 46) setting to one or more of the plurality of phases to cause the BLDC motor to rotate toward the subsequent rotational position (para 53), and
(iv) responsive to detecting that the BLDC motor has reached the subsequent rotational position, return to step (i) (para 53).

Re claim 5, Markham teaches the system of claim 1, further comprising a plurality of position sensors (Fig. 2; 18) operatively connected to the motor controller and configured to detect the current rotational position of the BLDC motor (para 53).

Re claim 6, Markham teaches the system of claim 1, wherein the third PWM setting is different from the first and second PWM settings (para 55).


Claim(s) 7-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hosfield (2010/0065286).

Re claim 7, Hosfield teaches (Figures 2-4B) a fire suppression system comprising:
a motor (para 31);
a foam pump (Fig. 2; 332) having an input configured for fluid communication with at least one off-board additive container (water supply system 200; para 14-16) and an output configured for fluid communication with a discharge conduit (604; para 18), the foam pump being driven by the motor (para 31) to inject one or more chemical additives from the off-board additive container into the discharge conduit (604; para 18);
a bypass valve in fluid communication with the output of the foam pump (210);
one or more sensors (226) configured to measure at least one operating condition of the foam
pump (para 16); and
a controller (800) in communication with the one or more sensors and operatively connected to the bypass valve (para 48), the controller being configured to determine, based on data received from the one or more sensors (four-pin speed sensor included with the foam pump; para 46) regarding the at least one operating condition of the foam pump (para 48), whether the foam pump is experiencing a loss of prime (para 46-47; discloses the controller controls the operation of the foam pump in regards to the flow rate and pressure), the controller being further configured to open the bypass valve in response to determining the loss of prime by the foam pump (para 46-48).

Re claim 8, Hosfield teaches the fire suppression system of claim 7, wherein the one or more sensors include a fill level sensor (318; para 26) configured for placement within the off-board additive container (para 26), the fill level sensor being configured to measure a level of additive within the off-board additive container (para 26),
the controller being configured to determine the loss of prime by the foam pump based at least
on finding the measured additive level below a predetermined threshold (para 48).

Re claim 9, Hosfield teaches the fire suppression system of claim 8, wherein the fill level sensor is one of an optical, inductive, or capacitive level sensor (para 26).

Re clam 10, Hosfield teaches the fire suppression system of claim 7, wherein the controller is further
configured to output an alert to the user in response to determining the loss of prime by the foam
pump (para 51).

Re claim 11, Hosfield teaches the fire suppression system of claim 10, wherein the alert is at least one of a visual or an audible alert (para 51 discloses the alert is on display).

Re claim 12, Hosfield teaches the fire suppression system of claim 7, wherein the one or more sensors include a flowmeter disposed downstream of (606, flow meter; para 19), and in fluid communication with, the output of the foam pump (para 19), the flowmeter being configured to measure a flow rate from the output of the foam pump (para 19),
the controller being configured to determine the loss of prime by the foam pump based at least
on finding the measured flow rate below a predetermined threshold (para 48).

Re claim 13, Hosfield teaches the fire suppression system of claim 7, wherein the one or more sensors include a pressure sensor disposed downstream of (622), and in fluid communication with, the output of the foam pump (para 18), the pressure sensor being configured to measure a pressure level from the output of the foam pump (para 18), the controller being configured to determine the loss of prime by the foam pump based at least on finding the measured pressure level below a predetermined threshold (para 18 and 22).

Re claim 14, Hosfield teaches the fire suppression system of claim 7, the controller being further configured to determine, based on data received from the one or more sensors regarding the at least one operating condition of the foam pump (para 49), whether the foam pump has regained prime, the controller being further configured to close the bypass valve in response to determining the regain of prime by the foam pump (para 16).

Re claim 15, Hosfield teaches the fire suppression system of claim 7, the controller being further configured to reduce an operating speed of the foam pump in response to determining the loss of prime by the foam pump (para 43; discloses computing the accurate speed to operate the pump).

Re claim 16, Hosfield teaches the fire suppression system of claim 7, wherein at least one of the one or more sensors is configured for wireless communication with the controller (para 51).

Re claim 17, Hosfield teaches the fire suppression system of claim 7, further comprising a source selector valve (210) disposed upstream of the foam pump input and configured to selectively enable (Fig. 3) and disable fluid communication between the off-board additive container and the input of the foam pump (para 16).

Re claim 18, Hosfield teaches the fire suppression system of claim 7, further comprising an off-board conduit (206) having a first end in fluid communication with the input of the foam pump (Fig. 3; para 15) and a second end fitted with a suction wand (para 15-16).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markham (US 2013/0169196) as applied to claim 1 above, and further in view of Hosfield (US 2010/0065286).

Re claim 2, Markham teaches the system of claim 1, further comprising: 
but fails to explicitly teach a foam pump having an input configured for fluid communication with at least one additive source and an output configured for fluid communication with a discharge conduit, the foam pump being driven by the BLDC motor to inject one or more chemical additives from the
at least one additive source into the discharge conduit.
Hosfield teaches (Figures 1-2) a foam pump (Fig. 2; 332) having an input configured for fluid communication with at least one additive source (water supply system 200; para 14-16) and an output configured for fluid communication with a discharge conduit (604; para 18), the foam pump being driven by the BLDC motor (para 31) to inject one or more chemical additives from the at least one additive source into the discharge conduit (para 37).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the motor system of Markham with the motor system of Hosfield to
provide a system that maintains a consistent flow rate (see Hosfield; para 31).

Re claim 3, Markham in view of Hosfield teaches the system of claim 2, wherein the BLDC motor and the foam pump are provided in a common housing (see Hosfield; Fig. 4B).

Re claim 4, Markham in view of Hosfield teaches the system of claim 2, further comprising a source selector valve (see Hosfield; 210) disposed upstream of the foam pump input (see Hosfield; Fig. 3) and configured to enable selection of one of a plurality of additive sources for fluid communication with the foam pump input (see Hosfield; para 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846